Appellant was convicted of unlawfully playing cards in an incorporated city on Sunday, and fined $20; hence this appeal. Appellant filed a plea of former conviction in the city court. The plea contains all the proceedings, showing said conviction. The affidavit on which said conviction was had, in the charging part, alleged that "said Kid Davis did then and there unlawfully play at a game of cards, in a public place, to-wit: a gambling house, in violation of the city ordinances of Ennis, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the State." The ordinances of said city, attached to said plea as the basis of said prosecution, are as follows: "Any person who shall run or shall be engaged in running any horse race, or shall permit the use of any nine or ten pin alley, or shall engage in any match shoot, or any species of gaming for money, or other consideration, in this city, shall be fined not less than twenty nor more than fifty dollars." On the trial a motion was made by the County Attorney to strike out this plea, mainly on the ground that the said ordinances did not inhibit a game of cards being played on Sunday, because the affidavit did not allege an offense, because it did not state the name of the person with whom the defendant was alleged to have played, and did not allege that said defendant played for money. We think the contentions of the State were well taken. In McNeill v. State (Tex.Crim. App.), 33 S.W. Rep., 977, it was held that the action of the court, in a case involving the same question, in striking out said plea, was proper. The evidence sustains the conviction in this case, and the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.